NOT FOR PUBLICATION                              FILED
                    UNITED STATES COURT OF APPEALS                          MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30101

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00019-BLW

 v.
                                                MEMORANDUM*
LOREN MICHELLE TOELLE, a.k.a. Loren
Bell, a.k.a. Christmas, a.k.a. Loren Giles,
a.k.a. Momma,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                    B. Lynn Winmill, Chief Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Loren Michelle Toelle appeals from the district court’s judgment and

challenges her guilty-plea convictions and concurrent 212-month sentences for

conspiracy to distribute controlled substances, in violation of 21 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 841(a)(1), 846, and conspiracy to launder money, in violation of 18 U.S.C.

§ 1956(h). Pursuant to Anders v. California, 386 U.S. 738 (1967), Toelle’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Toelle the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Toelle waived her right to appeal her conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    17-30101